Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 (File Number 333-161030) and Forms S-8 (File Numbers 33-54723, 33-54725, 333-40374, 333-63600, 333-56648, 333-97013, 333-100771, 333-100772, 333-102124 and 333-152377) of Modine Manufacturing Company of our report dated June 10, 2010 relating to the financial statements, financial statement schedule and the effectiveness of internal control over financial reporting, which appears in this Form 10-K. /s/PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Milwaukee, Wisconsin June 10, 2010
